DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas A. Browne et al. U.S. Patent 7,607,739 B2 (Browne) in view of Marinko Lazanja et al. U.S. Patent 8,360,517 B2 (Lazanja). 
Regarding claim 1, Browne discloses a duct attachment assembly adapted to connect an air duct to an internal air flow channel of an automotive seat assembly (Figure 1 and 2 Element 10), said duct attachment assembly comprising: a duct attachment (Element 14) comprising a duct attachment flange (Figure 1 and 2 flange between the two openings best shown in Figure 2), a base (Figure 2 Element 18 region) extending at an angle from said flange, and one or more molding tabs (tabs towards element indicated 14 top and bottom); and a pad (Figure 5a Element 23a, 23b, 23c); wherein a portion of the pad encases said one or more molding tabs (Figure 5a).  Browne does not directly disclose the pad to be a cellular foam pad.  Lazanja discloses a vehicle seat having a duct attachment wherein the duct is encased within a cellular foam pad (Column 12 Line 53-65).  

Regarding claim 2, Browne in view of Lazanja discloses the duct wherein said duct attachment flange comprising one or more engagement clips and/or tabs for assembly with an air duct having one or more slots and/or holes (Figure 2 indicated area Element 14 tabs on the edge, Browne).  
Regarding claim 3, Browne in view of Lazanja discloses the duct wherein said one or more molding tabs extend from said base and/or said flange (Figure 2 indicated area Element 14 tabs on the edge, Browne).  
Regarding claim 4, Browne in view of Lazanja discloses the duct wherein said flange extends above and below said base (Figure 2 indicated area Element 14 tabs on the edge, Browne).  
Regarding claim 5, Browne in view of Lazanja discloses the duct wherein said flange is at least partially encased by the foam pad (encased shown in in Figure 5a, Browne in view of foam material as disclosed in Lazanja). 
Regarding claims 6 and 12, Browne in view of Lazanja discloses the duct further comprising an airtight seal between said flange and said foam pad (Column 4 Lines 28-41, Browne).  
Regarding claim 7, Browne in view of Lazanja discloses the duct wherein said flange comprises a flange inlet, a flange outlet, and at least one port extending longitudinally through said flange (Figure 2 left portion indicated Element 14 and 16, Browne).
Regarding claim 8, Browne in view of Lazanja discloses the duct wherein said foam pad further comprises at least one air channel having a channel inlet aligned with at least one port through said flange (Figure 4 engaged with Element 10, Browne). 
Regarding claim 11, Brown discloses duct attachment assembly adapted to connect an air duct to an internal air flow channel of an automotive seat assembly (Figure 1 and 2 Element 10), said duct attachment assembly comprising: a duct attachment flange having a flange inlet (Figure 1 and 2 area indicated as 14), a flange side wall (Element 14 side wall), a plurality of molding protrusions (ends of Element 14 region near opening), and a first port extending longitudinally through said flange and having a first port outlet (opening through Element 10); and a pad having an internal air flow channel, said pad encasing a circumferential portion of said flange side wall, encasing a circumferential portion of said first port outlet, and encasing said plurality of molding protrusions to form a mechanical bond with said flange (Figure 5a within Element 23a, 23b, 23c).   Browne does not directly disclose the pad to be a cellular foam pad.  Lazanja discloses a vehicle seat having a duct attachment wherein the duct is encased within a cellular foam pad (Column 12 Line 53-65).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Browne as taught by Lazanja to include Lazanja’s foam pad.  Such a modification would provide a durable material for the support properties of the seat.
Regarding claim 13, Browne in view of Lazanja discloses the duct attachment assembly, wherein said flange having at least one engagement clip and/or tab on said flange side wall for releasably engaging an air duct outer wall (Figure 2 indicated area Element 14 tabs on the edge, Browne).  
Regarding claim 14, Browne in view of Lazanja discloses the duct attachment assembly wherein said plurality of molding protrusions extend at an angle from said flange side wall (Figure 2 Element 14 region protrusion and flange, Browne).  
Regarding claim 15, Browne in view of Lazanja discloses the duct attachment assembly wherein said flange further comprises a base projecting at an angle from said flange side wall (Figure 2 region of Element 10 indicated as Element 16, Browne).  
Regarding claim 16, Browne in view of Lazanja discloses the duct attachment assembly wherein said plurality of molding protrusions extend at an angle from said base (Figure 2 Element 14 region protrusion relative to angle of opposite end of duct attachment near region indicated as Element 16).  

Claims 9, 10, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas A. Browne et al. U.S. Patent 7,607,739 B2 (Browne) in view of Marinko Lazanja et al. U.S. Patent 8,360,517 B2 (Lazanja) further in view of Masayuki Taguchi U.S. Patent 9,751,439 B2 (Taguchi).
Regarding claims 9 and 10, Browne in view of Lazanja discloses the duct attachment assembly comprising the flange (Figure 1 and 2 Element indicated as region 14, Browne).  Browne in view of Lazanja does not directly disclose the flange to comprise more than one port through the flange and the ports operatively connected to separate air channels within the foam pad.  Taguchi discloses a duct attachment assembly wherein the flange comprises more than one port through the flange (Figure 3 and 4 Element 10); wherein each of the ports (Element 10) operatively connected to separate air channels within the foam pad (Figure 1 Element 1 with Element 10).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Browne in view of Lazanja as taught by Taguchi to include Taguchi’s flange with ports.  Such a modification would provide a means to enhance air flow ventilation delivery within the vehicle seat.  
Regarding claims 17-19, Browne in view of Lazanja discloses the duct attachment assembly comprising the flange (Browne).  Browne in view of Lazanja does not directly disclose a second port.  Taguchi discloses a duct attachment assembly further comprising a second port extending longitudinally through said flange separated from said first port by a port side wall (Figure 1-3 Element 10); further comprising a plurality of ports extending longitudinally through said flange (Element 10); wherein the flange further comprising an internal divider wall having openings for each of the plurality of ports (side wall extending along Element 10 adjacent Element 16 as shown in Figure 3).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Browne in view of Lazanja as taught by Taguchi to include Taguchi’s flange with ports.  Such a modification would provide a means to enhance air flow ventilation delivery within the vehicle seat.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki Taguchi U.S. Patent 9,751,439 B2 (Taguchi) in view of Thomas A. Browne et al. U.S. Patent 7,607,739 B2 (Browne). 
Regarding claim 20, Taguchi discloses a duct assembly adapted to connect at least two air ducts to at least one internal air flow channel of an automotive seat assembly (Figure 1-3 Element 1), said duct attachment assembly comprising: a first duct attachment flange; second duct attachment flange (Figure 1 Element 1A each shown in Figure 2 and 3); a foam pad having at least one internal air flow channel (Element 3 and 30), said foam pad encasing a circumferential portion of each duct attachment flange.  Taguchi does not directly disclose the first and second duct attachment flange to have a plurality of protrusions.  Browne discloses a duct attachment comprising a duct attachment flange having a flange inlet, flange side wall, a plurality of molding protrusions, and at least one port extending 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Taguchi as taught by Browne to include Browne’s duct attachment flange elements.  Such a modification would provide a means to improve the air flow and control properties of the duct attachment.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SHIN H KIM/Primary Examiner, Art Unit 3636